Citation Nr: 1725624	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an increased initial rating for degenerative joint disease (DJD) of the right knee, currently rated 10 percent disabling.

3.  Entitlement to an increased initial rating for degenerative joint disease (DJD) of the left knee, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

That rating decision denied service connection for tinnitus and chloracne, and granted service connection for degenerative joint disease of the right and left knees, assigning initial, noncompensable ratings.  The Veteran appealed those initial ratings, and in a December 2015 decision, the Board granted ratings of 10 percent for degenerative joint disease of the right and left knees.  Such grant was implemented by the RO in a January 2016 rating decision.

The Veteran appealed the Board's December 2015 decision, and in February 2017 the United States Court of Appeals for Veterans Claims (Court) granted the parties' (Veteran and the Secretary of Veterans Affairs) joint motions for remand (JMRs) and vacated and remanded the December 2015 Board decision with respect to the issues of service connection for tinnitus and increased ratings for degenerative joint disease of the left and right knees.  It did not disturb that portion of the Board decision that denied service connection for chloracne.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for tinnitus must be remanded for a new examination and opinion.  The Veteran was last afforded a VA audiological examination in September 2012.  The examiner diagnosed tinnitus, but opined that it was not the result of in-service noise exposure.  The rationale was that the Veteran showed normal hearing upon discharge from active service.  Notably, the results of the Veteran's July 1969 separation audiogram were not provided to the examiner who conducted the examination; rather, the examiner relied on the instructions provided by the RO, which reported thresholds of 0 dB from 500-6000 Hertz bilaterally upon the Veteran's separation from service.  Significantly, however, the results of the Veteran's separation audiogram actually demonstrated threshold shifts in both ears, at 15 dB at 500-6000 Hz (with no reading provided at 3000 Hz), not thresholds of 0 dB from 500-6000 Hz bilaterally as reported in the instructions provided to the examiner.  That opinion, on which the Board relied to deny service connection for tinnitus, was therefore based on an inaccurate factual premise, and should be accorded no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Veteran should be afforded a new audiological evaluation. 

With respect to the Veteran's bilateral knee disability, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the current nature and severity of this condition.  Recently, the Court made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, both knees are service-connected and disabled.  Because the September 2012 VA knee examination does not meet the criteria set forth in Correia, remand is warranted to afford the Veteran a new examination.

Finally, VA treatment records from October 2015 to the present should be obtained, as should any additional, relevant private treatment records.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records relevant to his claims remaining on appeal.  VA treatment records dated to October 2015 are currently associated with the claims file.

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims. 

3.  After completing the above development, schedule the Veteran for a VA audiological examination to determine whether his bilateral tinnitus is related to his military service.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to address whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral tinnitus had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, in particular his reports of acoustic trauma sustained while parachuting in service and firing weapons without hearing protection, as well as the Veteran's service treatment records documenting the results of his entrance (July 1965) and separation (July 1969) audiograms.  In this regard, the examiner should note and comment on the upward shift in tested thresholds in service.

The examiner should also consider all other assertions, to include any allegations of continuity of symptomatology.  

A complete rationale should be given for all opinions and conclusions expressed.  

4. Also schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his bilateral degenerative joint disease of the knees.  The claims file and a copy of this remand must be provided to the examiner for review.  

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight bearing, with notations as to the degree of motion at which the Veteran experiences pain.

i.)  The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.

ii.)  The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

iii.)  The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

iv.)  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

